LO) OS SOIC UCN Oe =m Gr OB

NO WNOe ON BNOe EN BN oO NEUEN | Ne ee oe meme meme meee et
Cosy Oy Or a! OD DS SE No oo S.C ROHR ee

 

 

Case 1:20-cv-01849-TSC Document 7-1 Filed 09/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT

District of Columbia
Fouad Jr. Maksoud et. al Case No. 20-CV-01849-TSC
Plaintiff
v.

U.S. Department of Homeland Security, et. al | Declaration of Evangeline Howard
Defendants.

 

 

I, Evangeline Howard, make the following declaration in lieu of an affidavit, as permitted by
Section 1746 of Title 28 of the United States Code. I am aware that this declaration will be filed
with the United States District Court for the District of Columbia and that it is the legal

equivalent of a statement under oath.

1. [am employed by the U.S. Department of State as an attorney in the Office of the Legal
Adviser for Consular Affairs, Visas Division. In that capacity I am authorized to search
the electronic Consular Consolidated Database of the U.S. Department of State, Bureau
of Consular Affairs, for records of non-immigrant and immigrant visas adjudicated at
U.S. embassies and consulates overseas and information on petitions approved by and
provided to the Department of State by the Department of Homeland Security, United
States Citizenship and Immigration Services (USCIS). The following declaration is
based on personal knowledge and information acquired in my official capacity in the

performance of my official functions.

2. The Consular Consolidated Database (CCD) shows that two diversity immigrant visa
(DV) applications were executed in connection with the above-captioned litigation. The
visa cases of Fouad Junior Maksoud and his spouse Samar Kleib were both assigned case

number 2020AS21308 in our CCD system.

ee

 
OO; 500° oN ON Oe aR Oo Oe

ROE SNS SS ROSE We So
oS No Ho —|_ —
Sa ON ON oR US se SS Set oo! (Sas ton She ee Re CO

 

 

Case 1:20-cv-01849-TSC Document 7-1 Filed 09/23/20 Page 2 of 2

3. The CCD reflects that the U.S. Embassy in Beirut, Lebanon issued a diversity visa to
Foad Junior Maksoud on September 17, 2020.

4. The CCD further reflects that the U.S. Embassy in Beirut, Lebanon issued a diversity visd
to Samar Kleib on September 17, 2020.

5. On September 18, 2020 I received an email from the Visa Chief at the U.S. Embassy in
Beirut informing me that Foad Junior Maksoud had physically collected the visa for both
himself and Samar Kleib from the U.S. Embassy in Beirut, Lebanon.

I declare under the penalty of perjury that the foregoing is true and correct to the best of my
knowledge.

Washington, D.C.

September 23, 2020 Bho

Evangeline Howard

Attomey
Office of the Legal Adviser for Consular

Affairs, Visa Division

 
